Citation Nr: 0200832	
Decision Date: 01/24/02    Archive Date: 02/05/02

DOCKET NO.  01-05 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Counsel


INTRODUCTION

The veteran had active service from October 1941 to November 
1947, and from April 1950 to March 1957; he died in March 
2001 at age 79; the appellant is his surviving spouse.  This 
matter comes to the Board of Veterans' Appeals (Board) from 
the Department of Veterans Affairs (VA) Houston Regional 
Office (RO) May 2001 decision which denied service connection 
for the cause of the veteran's death.

At a August 2001 Travel Board hearing, the appellant 
submitted additional evidence, consisting of March 2001 
records from Ben Taub General Hospital, waiving initial RO 
consideration of such evidence.  38 C.F.R. § 20.1304(c) 
(2001).


FINDINGS OF FACT

1.  The veteran died in March 2001; the immediate cause of 
his death was atherosclerotic cardiovascular disease; other 
conditions contributing to death but not resulting in the 
underlying cause of death were acute hemorrhagic gastritis 
and pneumonia.

2.  At the time of his death, service connection was 
established only for schizophrenia, rated 100 percent 
disabling, effective in February 2000.

3.  Medical evidence of record does not show that 
cardiovascular disease, pulmonary disability, and/or 
gastrointestinal disability were evident in service, or that 
his cardiovascular disease, gastritis, and/or pneumonia were 
related to active service, any incident occurring therein, or 
a service-connected psychiatric disability.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not proximately due 
to or the result of disease or disability related to his 
period of active service.  38 U.S.C.A. §§ 1110, 1131, 1310.  
(West 1991).

2.  A service-connected disability did not cause the 
veteran's death, or contribute substantially or materially to 
cause his death.  38 C.F.R. § 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During this appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted providing new statutory requirements regarding notice 
to claimants and their representatives and specified duties 
to assist in the development of a claim.  Recently, 
regulations implementing VCAA were published as a final rule.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  On 
review of the claims folder, the Board finds that all 
required notice and development action specified in VCAA and 
the implementing regulatory changes have been complied with 
in this appeal.  Specifically, the Board finds that the June 
2001 statement of the case and August 2001 Travel Board 
hearing, provided to both the appellant and her 
representative, specifically satisfy the requirement at 
§ 5103A of the new statute as they clearly notified them of 
the evidence necessary to substantiate her claim.

The duty to assist under the amended § 5103A has been 
fulfilled as all the evidence and records identified by the 
appellant as plausibly relevant to her pending claim have 
been collected for review.  The Board is satisfied that the 
appellant has been adequately assisted in the development of 
her claim, and that there are no outstanding pertinent 
records which the RO has not obtained or attempted to obtain.  
No further assistance is necessary to comply with the 
requirements of the new law or any other applicable 
regulation regarding development of the appellant's claim.

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
allowed on a presumptive basis for arteriosclerosis, 
cardiovascular-renal disease, and peptic ulcers, if the 
pertinent disability becomes manifest to a compensable degree 
within one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2001).

To establish service connection for the cause of the 
veteran's death, it must be shown that a disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to the cause of death.  
38 U.S.C.A. § 1310.  

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(1), 
(3).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 C.F.R. §§ 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The evidence shows that the veteran died on March 4, 2001 at 
age 79.  The death certificate lists the immediate cause of 
his death as atherosclerotic cardiovascular disease; other 
significant conditions contributing to death but not 
resulting in the underlying cause of death are listed as 
acute hemorrhagic gastritis and pneumonia.  

During the veteran's lifetime, service connection was in 
effect solely for a chronic psychiatric disability, 
categorized as schizophrenia, rated 100 percent disabling 
since February 2000 (service connection for "chronic brain 
syndrome" was granted by RO rating decision in May 1958, and 
a 60 percent rating was assigned; thereafter, service 
connection was granted for schizophrenia, and the rating of 
the overall service-connected psychiatric disability, 
including his brain syndrome, was periodically adjusted to 
reflect the severity of his mental disability).

The veteran's service medical records during the first tour 
of duty document treatment for various symptoms including 
cold, flu, chest cold, pharyngitis, and abdominal/stomach 
pain, but chronic cardiovascular, gastrointestinal, or 
pulmonary impairment was not evident at the time of service 
separation in November 1947.

VA medical records in May and December 1948 document 
complaints of stomach and back pain, but chronic 
gastrointestinal disability had not been diagnosed.

By rating decision in December 1948, service connection was 
denied for stomach and back disability, and no appeal from 
that decision had been filed by or on behalf of the veteran.

The veteran's service medical records for his second tour of 
active duty do not reveal any report or clinical finding of 
any cardiovascular, gastrointestinal, or pulmonary 
disability; he was separated from the service due to 
"chronic brain syndrome."

On VA medical examination in April 1958, slight bradycardia 
was noted, and an X-ray study of the chest showed minimal 
pleural scarring at the left base, but no pertinent diagnoses 
were indicated.

On VA medical examination in April 1962, no report or 
clinical findings indicative of any cardiovascular, 
gastrointestinal, or pulmonary impairment were identified.

VA and private medical records from April 1972 to April 1975, 
including periodic compensation and pension examinations, 
document intermittent treatment for various symptoms and 
impairment, including the service-connected psychiatric 
disability.  In April 1972, congestive heart failure, 
arteriosclerotic heart disease, and essential hypertension 
were diagnosed.  During hospitalization in August 1973, 
pulmonary artery disease, ventricular aneurysm, and 
esophageal short diverticulum were diagnosed.  On medical 
examination in December 1973, coronary artery disease was 
diagnosed, but there was no evidence of intrinsic pulmonary 
disease; gastrointestinal series showed sliding hiatal 
hernia, but there was no evidence of impairment of the 
stomach or duodenum, and the presence of diverticulum was not 
confirmed; X-ray study of the chest showed no infiltrates or 
congestive changes.  

The veteran's claim of service connection for chronic heart 
disability, including coronary artery disease, was denied by 
RO decision in July 1974, and by Board decision in November 
1975, finding that his cardiovascular disability was not 
shown to be related to service, any incident occurring 
therein, or his service-connected psychiatric disability.  

VA medical records from January 1976 to March 1995, including 
periodic compensation and pension examinations, document 
intermittent treatment for the veteran's service-connected 
psychiatric disability, as well as for various nonservice-
connected symptoms and impairment, including cardiovascular 
disability, gastrointestinal impairment, arthritis, and 
recurrent respiratory/pulmonary illnesses.  On medical 
examination in January 1976, the presence of gastrointestinal 
disturbance (consisting of hiccups when nervous) was 
indicated.  From January to February 1986, he was 
hospitalized due to pneumonia.  In December 1989, he 
complained of nausea and vomiting; on examination, gastritis 
was diagnosed.  

By decision in April 1995, the RO declined to reopen the 
veteran's claim of service connection for cardiovascular 
disability (including hypertension), finding that he failed 
to submit new and material evidence that his cardiovascular 
disability was of service origin.  An appeal from that 
decision was not filed by or on his behalf.

VA medical records from April to October 1995 and a March 
2000 compensation and pension examination (conducted to 
determine the severity of impairment from the service-
connected disability) document treatment for various symptoms 
and impairment, including the service-connected psychiatric 
disability, as well as the veteran's nonservice-connected 
symptoms and impairment.  

Records from Ben Taub General Hospital in March 2001 reveal 
that the veteran was admitted on March 3, and passed away on 
March 4, 2001.  The admitting, principal diagnosis was 
cardiac arrest; secondary diagnoses of myocardial infarction, 
congestive heart failure, chronic airway obstruction, chronic 
stomach ulcer, abnormal cardiovascular study, renal failure, 
and coronary atherosclerosis were indicated.

At an August 2001 Travel Board hearing, the appellant 
testified that her husband's treating physicians informed her 
that his death was caused by internal stomach bleeding, which 
in turn was caused by some medication (allegedly causing 
deterioration of the lining of the stomach and intestines) 
which he took to treat arthritis of the lower extremities.  

Based on the foregoing, the Board finds that service 
connection for the cause of the veteran's death is not 
warranted.  Although the veteran's service medical records 
indicate complaints of recurrent flu, chest cold, and 
abdominal/stomach complaints, chronic cardiovascular, 
pulmonary, or gastrointestinal disability was not diagnosed 
in service; over the years following service separation, the 
veteran sought to establish service connection for chronic 
cardiovascular and gastrointestinal disability (but never for 
chronic pulmonary disability); his claims were denied by both 
the RO and the Board, as discussed in more detail above.  

Although the exact date of onset of the veteran's 
cardiovascular disease, chronic gastrointestinal, or 
pulmonary disability is unclear, such disabilities were 
initially evident and diagnosed clinically in the 1970s 
(beginning with cardiovascular disease in 1972).  Between 
April 1972 and his death in 2001, he received intermittent 
treatment for various symptoms including cardiovascular 
disease, and pulmonary and gastrointestinal impairment; yet, 
at no time during such treatment did a physician suggest that 
there was a link between his active service, any incident 
occurring therein, or the service-connected psychiatric 
disability, and his subsequent cardiovascular disease, 
hemorrhagic gastritis, and pneumonia.

The appellant contends that the veteran's death was caused by 
internal stomach bleeding, caused by medication which he took 
for arthritis.  However, during his lifetime, service 
connection was not in effect for arthritis.  Thus, her 
assertion that his death may be related to arthritis 
medication does not support the claim of service connection 
for the cause of his death; during his lifetime, service 
connection was in effect only for chronic psychiatric 
disability, and there is no indication, from any source, that 
the conditions causing his death in 2001 were in any way 
related to his service-connected psychiatric disability.  

The benefit of the doubt rule is applicable only when the 
evidence is evenly balanced or in relative equipoise.  
Gilbert, 1 Vet. App. at 53-56.  Such is not the case here as 
the weight of the evidence is to the effect that 
cardiovascular disease, acute hemorrhagic gastritis, and/or 
pneumonia were not related to active service, any incident 
occurring therein, or the service-connected psychiatric 
disability.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


